Title: To James Madison from Benjamin Fry, 2 February 1802 (Abstract)
From: Fry, Benjamin
To: Madison, James


2 February 1802, Newport. Encloses documents concerning his brig Favorite, “which was captured by a French Privateer, carried into Guadaloup & condemned in December 1800 after the Treaty was Signed and agreable to the fourth article of said Treaty will be paid for by the French Government.” Would have sent papers sooner but Capt. Benjamin Seabury, master of the Favorite when captured, was away on a sea voyage. Encloses his account for brig and cargo, estimated value of brig from two local merchants and two shipmasters, and customhouse certificate of cargo. Also includes copy of ship’s register, Captain Seabury’s protest, and copy of condemnation, which was taken from one brought from Guadeloupe by Captain Brevoor of Philadelphia who purchased the brig. Wishes to be informed if procedure for obtaining restitution for ships taken into Guadeloupe differs from that for those taken into France. Is “entirely Ignorant how to proceed in this Business” and relies on JM’s goodness for information.
 

   Tr (DLC: Causten-Pickett Papers, box 47). 1 p.; unsigned; undated. Identity of sender, date, and location are assigned on the basis of Fry to Christopher Ellery, 2 Feb. 1802 (ibid.), asking him to deliver this letter and its enclosures to JM. Two days later Fry added a postscript to Ellery’s letter stating that he had opened the packet and sent the letter and enclosures to JM under separate cover and asked Ellery to call on JM and obtain the information Fry needed to pursue his case. Enclosures not found.

